                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

STEPHEN MATAKATLA JOHNSAMSON,

                                Plaintiff,
      vs.

ANDREW SAUL, 1
Commissioner of Social Security,

                                 Defendant.           Case No. 3:18-cv-00198-SLG


                                    DECISION AND ORDER

          On or about May 31, 2016, Stephen Matakatla Johnsamson filed an application for

Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act (“the Act”), 2

alleging disability beginning September 1, 2015. 3 Mr. Johnsamson has exhausted his

administrative remedies and filed a Complaint seeking relief from this Court. 4

          Mr. Johnsamson’s opening brief asks the Court to reverse and remand the agency

decision. 5     The Commissioner filed an Answer and a brief in opposition to Mr.




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
U.S.C. 405(g) (action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
2
    The Court uses the terms “disability benefits” and “DIB” throughout the Decision and Order.
3
 Administrative Record (“A.R.”) 262–63. The ALJ decision cites April 28, 2016 as the
application date for Mr. Johnsamson’s DIB claim. A.R. 38.
4
    Docket 1 (Johnsamson’s Compl.).
5
    Docket 14 (Johnsamson’s Br.).
Johnsamson’s opening brief. 6 Mr. Johnsamson filed a reply brief on March 24, 2019. 7

Oral argument was not requested and was not necessary to the Court’s decision. This

Court has jurisdiction to hear an appeal from a final decision of the Commissioner of

Social Security. 8 For the reasons set forth below, Mr. Johnsamson’s request for relief will

be granted.

                               I.      STANDARD OF REVIEW

         A decision by the Commissioner to deny disability benefits will not be overturned

unless it is either not supported by substantial evidence or is based upon legal error. 9

“Substantial evidence” has been defined by the United States Supreme Court as “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” 10 Such evidence must be “more than a mere scintilla,” but may be “less than

a preponderance.” 11 In reviewing the agency’s determination, the Court considers the

evidence in its entirety, weighing both the evidence that supports and that detracts from




6
    Docket 12 (Answer); Docket 15 (Defendant’s Br.).
7
    Docket 16 (Reply).
8
    42 U.S.C. § 405(g).
9
 Matney ex rel. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992) (citing Gonzalez v.
Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990)).
10
  Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)).
11
  Perales, 402 U.S. at 401; Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975)
(per curiam).


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 2 of 44
the administrative law judge (“ALJ”)’s conclusion. 12 If the evidence is susceptible to more

than one rational interpretation, the ALJ’s conclusion must be upheld. 13 A reviewing court

may only consider the reasons provided by the ALJ in the disability determination and

“may not affirm the ALJ on a ground upon which [he] did not rely.” 14 An ALJ’s decision

will not be reversed if it is based on “harmless error,” meaning that the error “is

inconsequential to the ultimate nondisability determination . . . or that, despite the legal

error, the agency’s path may reasonably be discerned, even if the agency explains its

decision with less than ideal clarity.” 15 Finally, the ALJ has a “special duty to fully and

fairly develop the record and to assure that the claimant’s interests are considered.” 16 In

particular, the Ninth Circuit has found that the ALJ’s duty to develop the record increases

when the claimant is unrepresented or is mentally ill and thus unable to protect his own

interests. 17

//

//



12
     Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).
13
  Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citing Rhinehart v. Finch, 438 F.2d
920, 921 (9th Cir. 1971)).
14
     Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014).
15
   Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and
citations omitted).
16
  Smolen v. Chater, 80 F.3d 1273,1288 (9th Cir. 1996) (quoting Brown v. Heckler, 713 F.2d 441,
443 (9th Cir. 1983)); see also Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014).
17
     Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 3 of 44
                               II.    DETERMINING DISABILITY

          The Act provides for the payment of disability insurance to individuals who have

contributed to the Social Security program and who suffer from a physical or mental

disability. 18 In addition, SSI may be available to individuals who are age 65 or older, blind,

or disabled, but who do not have insured status under the Act. 19 Disability is defined in

the Act as follows:

          [I]nability to engage in any substantial gainful activity by reason of any
          medically determinable physical or mental impairment which can be
          expected to result in death or which has lasted or can be expected to last
          for a continuous period of not less than 12 months. 20

The Act further provides:

          An individual shall be determined to be under a disability only if his physical
          or mental impairment or impairments are of such severity that he is not only
          unable to do his previous work but cannot, considering his age, education,
          and work experience, engage in any other kind of substantial gainful work
          which exists in the national economy, regardless of whether such work
          exists in the immediate area in which he lives, or whether a specific job
          vacancy exists for him, or whether he would be hired if he applied for work.
          For purposes of the preceding sentence (with respect to any individual),
          “work which exists in the national economy” means work which exists in
          significant numbers either in the region where such individual lives or in
          several regions of the country. 21




18
     42 U.S.C. § 423(a).
19
     42 U.S.C. § 1381a.
20
     42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).
21
     42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 4 of 44
          The Commissioner has established a five-step process for determining disability

within the meaning of the Act. 22 A claimant bears the burden of proof at steps one through

four in order to make a prima facie showing of disability. 23 If a claimant establishes a

prima facie case, the burden of proof then shifts to the agency at step five. 24 The

Commissioner can meet this burden in two ways: “(a) by the testimony of a vocational

expert, or (b) by reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,

subpt. P, app. 2.” 25 The steps, and the ALJ’s findings in this case, are as follows:

          Step 1. Determine whether the claimant is involved in “substantial gainful activity.”

The ALJ concluded that Mr. Johnsamson engaged in substantial gainful activity after the

alleged onset date of September 1, 2015 through November 2015. The ALJ noted that

the remaining findings in the decision addressed the period during which Mr. Johnsamson

did not engage in substantial activity. 26

          Step 2. Determine whether the claimant has a medically severe impairment or

combination of impairments. A severe impairment significantly limits a claimant’s physical

or mental ability to do basic work activities and does not consider age, education, or work

experience. The severe impairment or combination of impairments must satisfy the


22
     20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
23
  Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1096 n.1 (9th Cir. 2014) (quoting
Hoopai v. Astrue, 499 F.3d 1071, 1074–75 (9th Cir. 2007)); see also Tackett v. Apfel, 180 F.3d
1094, 1098 (9th Cir. 1999).
24
     Treichler, 775 F.3d at 1096 n.1; Tackett, 180 F.3d at 1098 (emphasis in original).
25
     Tackett, 180 F.3d at 1101.
26
     A.R. 40.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 5 of 44
twelve-month duration requirement. The ALJ determined that Mr. Johnsamson had the

following severe impairments: diabetes mellitus; hypertension; hyperlipidemia; sleep

apnea; degenerative disc disease and degenerative joint disease of the cervical and

lumbar spine; osteoarthritis of the bilateral shoulders; and plantar fasciitis. 27

          Step 3. Determine whether the impairment or combination of impairments meets

or equals the severity of any of the listed impairments found in 20 C.F.R. pt. 404, subpt.

P, app.1 so as to preclude substantial gainful activity. If the impairment(s) is(are) the

equivalent of any of the listed impairments, and meet(s) the duration requirement, the

claimant is conclusively presumed to be disabled. If not, the evaluation goes on to the

fourth step. The ALJ determined that Mr. Johnsamson did not have an impairment or

combination of impairments that met or medically equaled the severity of a listed

impairment. 28

          Before proceeding to step four, a claimant’s residual functional capacity (“RFC”) is

assessed. Once determined, the RFC is used at both step four and step five. An RFC

assessment is a determination of what a claimant is able to do on a sustained basis

despite the limitations from his impairments, including impairments that are not severe. 29

The ALJ concluded that Mr. Johnsamson had the RFC to perform medium work except




27
     A.R. 40.
28
     A.R. 41.
29
     20 C.F.R. § 404.1520(a)(4).


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 6 of 44
that he was additionally limited to “only frequent kneeling and climbing [of] ladders, ropes

or scaffolds.” 30

          Step 4. Determine whether the claimant is capable of performing past relevant

work. At this point, the analysis considers whether past relevant work requires the

performance of work-related activities that are precluded by the claimant’s RFC. If the

claimant can still do his past relevant work, the claimant is deemed not to be disabled.

Otherwise, the evaluation process moves to the fifth and final step. The ALJ found that

Mr. Johnsamson was capable of performing past relevant work as a schedule clerk,

porter, and medical records clerk. 31

          Step 5. Determine whether the claimant is able to perform other work in the

national economy in view of his age, education, and work experience, and in light of his

RFC. If so, the claimant is not disabled. If not, the claimant is considered disabled. The

ALJ determined that Mr. Johnsamson was capable of past relevant work and did not reach

step five in his analysis. 32

          The ALJ concluded that Mr. Johnsamson was not disabled at any time from

September 1, 2015 through August 21, 2017, the date of the decision. 33




30
     A.R. 42.
31
     A.R. 45.
32
     A.R. 45.
33
     A.R. 45–46.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 7 of 44
                     III.   PROCEDURAL AND FACTUAL BACKGROUND

          Mr. Johnsamson was born in 1963; he is 56 years old. 34 He reported last working

as a traffic management specialist for the Department of Defense from June 2014 to

October 2015. Mr. Johnsamson also reported working in the past as a transportation

assistant for the Department of Defense, as a patient services assistant for the Alaska VA

Healthcare System, as a passenger and baggage processor for the U.S. Air Force, and

as an active duty service member of the U.S. Air Force. 35

          On January 30, 2017, the Social Security Administration (“SSA”) determined that

Mr. Johnsamson was not disabled under the applicable rules. 36 On March 30, 2017, Mr.

Johnsamson requested a hearing before an ALJ. 37 On August 1, 2017, Mr. Johnsamson

appeared and testified without a representative at a hearing held before ALJ Paul

Hebda. 38 On August 21, 2017, the ALJ issued an unfavorable ruling from September 1,

2015 through the date of his decision. 39 On December 7, 2017, the Appeals Council

denied Mr. Johnsamson’s request for review. 40 On October 24, 2018, the Appeals Council



34
     A.R. 262.
35
 A.R. 342–56. At the August 1, 2017 hearing, Mr. Johnsamson testified that he stopped
working on November 4, 2015. A.R. 59–60.
36
     A.R. 38, 119.
37
     A.R. 38, 126.
38
     A.R. 59–62, 83–96.
39
     A.R. 35–46.
40
     A.R. 4–9.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 8 of 44
granted Mr. Johnsamson’s request for an extension of time to commence a civil action. 41

Mr. Johnsamson appealed to this Court on September 5, 2018. 42

          Medical Records

          Although Mr. Johnsamson’s medical records date back to 1992, the Court focuses

on the relevant medical records after the alleged onset date of September 1, 2015. 43

However, the following are the most relevant records before September 1, 2015:

          On June 7, 2007, Mr. Johnsamson visited Lori Kelsey, M.D., for a compensation

and pension examination. Dr. Kelsey assessed Mr. Johnsamson with the following: (1)

right elbow calcific tendonitis distal triceps tendon; (2) right shoulder rotator cuff tendonitis

with prior cuff tear; (3) middle back degenerative disease; (4) hypertension with trace

proteinuria; (5) bilateral carpal tunnel syndrome; (6) bilateral plantar fasciitis and achilles

tendonitis; (7) insomnia; (8) allergic rhinitis and deviated septum status post

septorhinoplasty; (9) vitiligo affecting 3% of the total body and exposed surface area; (10)

gastroesophageal reflux disease; (11) bilateral knee strain; (12) anal fissures; (13)

enthesopathy tendonitis; and (14) hyperlipidemia. 44

          On September 24, 2007, the Department of Veterans Affairs issued a disability

rating decision. It determined that Mr. Johnsamson had a service connection for insomnia



41
     A.R. 1.
42
     Docket 1.
43
 There are multiple duplicate treatment notes in the Court’s record. To the extent possible, the
Court cites the first treatment note to appear in the medical record.
44
     A.R. 582–88.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 9 of 44
with an evaluation of 30 percent; for anal fissure with 20 percent; bilateral plantar fasciitis

with 10 percent; bilateral knee strain with 10 percent; hypertension with 10 percent;

gastroesophageal reflux disease with 10 percent; and facial and extremity vitiligo with 10

percent. His entitlement to individual unemployability was deferred pending receipt of Mr.

Johnsamson’s application, but the rating decision noted that Mr. Johnsamson met the

criteria for individual unemployability. 45

         On January 23, 2008, the Department of Veterans Affairs granted a service

connection for tinnitus with an evaluation of 10 percent. 46

         On March 13, 2009, Mr. Johnsamson went to the emergency department at Alaska

Regional Hospital. He reported lower back pain after a motor vehicle accident. X-rays

showed no acute injury to the cervical, thoracic, or lumbar spine. He was assessed with

cervical lumbar strain. 47

         On May 6, 2009, Mr. Johnsamson had an MRI of the lumbar spine. The MRI

showed “[s]ignificant L5-S1 paracentral/left foraminal disc bulge, which results in left

lateral recess stenosis and moderate to severe left neural foraminal narrowing”; a “[s]mall

L4-5 right far lateral and right foraminal disc bulge, which results in mild right neural

foraminal narrowing”; and an anterior annular tear at L3-4. Additionally, Mr. Johnsamson

had an MRI of the thoracic spine and cervical spine. The MRI of the thoracic spine




45
     A.R. 194–209.
46
     A.R. 213–17.
47
     A.R. 400–01, 653–55.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 10 of 44
showed “[d]egenerative spondylosis of the thoracic spine without posterior disc bulges,

central canal stenosis, nor neural foraminal narrowing.” The MRI of the cervical spine

showed “[m]ultilevel spondylosis, worst at the C6-7 level”; “C6-7 significant right

paracentral and right foraminal disc bulge is noted, which offaces the right side of the

anterior thecal sac and impresses on the cord, and results in severe right neural foraminal

narrowing”’ and “C5-6 central disc bulge with annular tear which, in combination with

bilateral uncovertebral facet arthropathy, results in mild to moderate right neural foraminal

narrowing.” 48

          On June 30, 2010, Mr. Johnsamson visited Larry Kropp, M.D., an interventional

anesthesiologist in Anchorage, Alaska. He reported a 10-year history of lower back pain

that had recently worsened. Dr. Kropp noted the recent MRI showed “a large protrusion

at L5/S1 with foraminal stenosis mainly on the left” with minor protrusions and

degenerative changes at other levels. On physical examination, Mr. Johnsamson had a

positive straight leg raise test on the left with 5/5 strength in all extremities and no obvious

deficits in sensation.      He was assessed with lumbar displaced disc.             Dr. Kropp

recommended a steroid injection at L5 on the left and added that “if that fails he may need

surgery.” 49

          On July 16, 2010, Mr. Johnsamson had a steroid injection at L5 on the left. 50




48
     A.R. 645–49.
49
     A.R. 405.
50
     A.R. 407.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 11 of 44
          On May 10, 2012, Mr. Johnsamson had x-rays taken of both knees and his lumbar

spine. The x-ray of his left knee was normal. The x-ray of his right knee was also

unremarkable.       The x-ray of his lumbar spine showed “osteophytic changes,” but

“relatively good preservation of the intervertebral disc spaces.”51

          On August 27, 2012, the Department of Veterans Affairs rated Mr. Johnsamson’s

combined disability rating as 90%. 52

          On May 8, 2013, Mr. Johnsamson had x-rays taken of his left and right knees.

Both x-rays showed “[n]o acute osseous abnormality or osteoarthritis.” 53

          On October 3, 2013, Mr. Johnsamson had a steroid injection in his left knee. 54

          On October 11, 2013, Mr. Johnsamson had bilateral feet and knee x-rays taken.

The x-rays of the feet showed bilateral calcifications, achilles enthesophytes, and minimal

degenerative changes. The x-rays of the knees showed “[m]inimal degenerative changes

to the tibiofemoral joints” and “[m]inimal to mild degenerative changes to the

patellofemoral joints.” 55




51
     A.R. 656–57.
52
     A.R. 227–31.
53
     A.R. 631–32.
54
     A.R. 756.
55
     A.R. 760–62.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 12 of 44
          On December 9, 2013, Mr. Johnsamson had an MRI of the left knee. The MRI

showed a small effusion with no fracture and a “[h]eterogeneously increased signal

consistent with tear at the medial meniscal root.” 56

          On December 20, 2014, Mr. Johnsamson had an MRI of the lumbar spine. The

MRI showed:

          “[m]ild congenital central spinal stenosis. Multilevel degenerative disc
          disease with a small disc herniation at L2-L3, a right posterior lateral disc
          herniation at L3-L4 resulting in mild right neural foraminal narrowing. A right
          posterior lateral disc herniation at L4-L5 causing mild right neural foraminal
          with borderline impingement upon the exiting right L4 nerve root, and a
          broad-based left paracentral/posterior lateral disc herniation at L5-S1
          resulting in compression of the low left S1 nerve root causes severe left and
          moderate central spinal stenosis.           No evidence of cauda equina
          compression.”57

          On February 20, 2015, Mr. Johnsamson had an x-ray of his lumbosacral spine.

The x-ray showed “[m]ild straightening of the normal lumbar lordosis” and “[m]ild

multilevel degenerative disc disease with vertebral body spurring.” 58 On the same date,

Mr. Johnsamson had an MRI of the lumbar spine. The MRI showed right sided disc

herniation at L4-L5 impinging on the right L4 nerve root and left sided disc herniation at

L5-S1 compressing the S1 nerve root. 59




56
     A.R. 764.
57
     A.R. 957.
58
     A.R. 640–41.
59
     A.R. 544–45.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 13 of 44
         On May 20, 2015, Mr. Johnsamson had a CT scan of his head. The CT showed

no acute intracranial findings. On the same date, Mr. Johnsamson had an x-ray of his

cervical spine. The x-ray showed “[d]egenerative cervical spondylosis.” 60

         On May 28, 2015, Mr. Johnsamson visited Regina Krel, M.D., at the VA neurology

outpatient clinic in Northport, New York. He reported headaches and neck pain. Mr.

Johnsamson also reported that his neck pain and headaches interfered with his daily

activities and that he had “taken multiple sick days due to his pain.” He was assessed

with cervicogenic headaches; hypertension, acceptably controlled; dyslipidemia; diabetes

mellitus; GERD; obstructive sleep apnea; insomnia; and chronic back pain/neck pain. 61

         On June 15, 2015, Mr. Johnsamson had a CT scan of his cervical spine. The CT

scan showed “[p]rominent anterior bulky osteophytes” from C4-7,” but “[n]o other

significant abnormalities” were seen. 62

         On June 25, 2015, Mr. Johnsamson had an CT scan of the lumbar spine. The CT

scan showed multilevel degenerative changes “superimposed on congenitally narrowed

central canal, worse at L2-3 and L5-S1”; atherosclerotic disease; and “[m]ultiple scattered

shotty retroperitoneal lymph nodes.” The radiologist noted that the findings of the MRI

were not significantly changed since the December 20, 2014 evaluation, although the

imaging techniques differed. 63

60
     A.R. 638–39.
61
     A.R. 547–53, 569–72.
62
     A.R. 637–38.
63
     A.R. 618–19, 635–36.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 14 of 44
         On July 15, 2015, Mr. Johnsamson visited Marilyn Otero, P.A., at the Brooklyn HHS

Veteran’s Hospital. He reported chronic lower back pain “since the year 2000, worsening

in recent years, with left lower extremity pain since 2008.” He reported that his lower back

pain was both left and right-sided with left mid-lateral thigh numbness and left lower

extremity paresthesia. Mr. Johnsamson also reported that his mid-lower back pain was

“worse on prolonged sitting or ambulation.” On physical examination, Mr. Johnsamson’s

motor strength was 5/5 throughout, but with lower back pain on left lower extremity

resistance.         PA Otero observed negative Hoffman’s and Clonus tests and Mr.

Johnsamson’s sensation to light touch was intact distally.            PA Otero opined that

decompression surgery “would most likely address his left lower extremity radicular

symptoms; but not address his chronic complaints of back pain.” She also opined that

Mr. Johnsamson was “neurologically stable except for his subjective complaints of left

lower extremity numbness.”         She recommended conservative therapies, including

physical therapy; pool therapy; back school; HEP; acupuncture; and an interventional

pain management consultation for an epidural steroid injection evaluation. 64

         On August 1, 2015, Mr. Johnsamson had bilateral x-rays taken of his knees. The

x-rays showed “[b]ilateral patella alta and lateral patellar tilt” with “[m]arginal spurring at

the lower pole of the patella on the right” with “[t]ibiofemoral joints appearing intact.” 65 He


64
  A.R. 13–16, 554–55. On August 24, 2015, PA Otero added an addendum to her treatment
notes of July 15, 2015, noting that Mr. Johnsamson had telephoned the clinic and she had had
“a conversation regarding disability papers.” A.R. 666. On September 2, 2015, a second
addendum noted that Mr. Johnsamson’s disability papers had been filled out. A.R. 667–70.
65
     A.R. 643–44.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 15 of 44
also had bilateral x-rays taken of his wrists. The x-rays showed “[b]orderline widening of

the scapholunate joint bilaterally” and “[m]ild spurring at the scapholunate joint on the

right” with “[m]ild to moderate arthrosis at the basal joint bilaterally.” 66 On the same date,

Mr. Johnsamson saw Steven Olster, RPA-C, for an examination and consultation

regarding his ankle, knee, lower leg, and wrist conditions. He reported that he was unable

to tolerate stairs, walk more than five blocks, or drive without pain. Mr. Johnsamson

reported that his knee condition limited his “standing, sitting at work.” He also reported

that his knee condition caused him to miss days at work, leave work early due to pain,

and “stand up and move around after being seated too long.” He also reported that he

had to go home at least once per week and on occasion had to leave early or come in

late due to his wrist condition.     On physical examination, PA Olster noted that Mr.

Johnsamson’s right and left ankles and right and left wrists were outside the normal range

of motion due to pain on examination, but the pain did not result in or cause functional

loss. His range of motion of the knees bilaterally was also limited due to stated pain. Mr.

Johnsamson had no knee joint instability on either side. His strength testing was normal

at 5/5 bilaterally in his lower and upper extremities and he had no muscle atrophy or

ankylosis. There were no signs or symptoms of carpal tunnel syndrome on examination

of his wrists. 67




66
     A.R. 542–43.
67
     A.R. 513–43.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 16 of 44
         On August 10, 2015, the Department of Veterans Affairs decided that Mr.

Johnsamson had a service connection for chronic right and left wrist sprain and right and

left knee patellofemoral pain syndrome at 10 percent disabling. 68

         On August 31, 2015, Mr. Johnsamson visited Heather Jones, M.D., at Capstone

Family Medicine in Eagle River, Alaska. He reported neck pain and low back pain caused

by standing or sitting for prolonged periods.        Dr. Jones recommended that Mr.

Johnsamson “pursue pain management for his neck as he is very young and should still

be able to pursue a meanin[g]ful career and should be able to get his neck and back pain

under control” and that he “may have to adjust [his] work station, get lumbar support or

have pain management [prescription] medications for pain.” Dr. Jones opined that Mr.

Johnsamson’s limitations on sitting and standing “should not preclude him from working.”

She also opined that he “is able to work but may need to pursue a different type job.” 69

         The following are the more relevant records after the September 1, 2015 alleged

onset date:

         On September 2, 2015, Donato Pacione, M.D., a neurosurgeon at NYHH VAMC,

completed a health provider form on Mr. Johnsamson’s behalf. Dr. Pacione assessed Mr.

Johnsamson with chronic disc herniation as of 2011, pursuant to Mr. Johnsamson’s

report. He recommended interventional pain management and physical therapy with

operative intervention at a future date if conservative measures failed.      Dr. Pacione



68
     A.R. 192–93, 221–26.
69
     A.R. 671–72.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 17 of 44
opined that Mr. Johnsamson was unable to tolerate prolonged sitting or standing. On

physical examination, Dr. Pacione observed that Mr. Johnsamson was “intact”

neurologically. 70

          On September 12, 2015, Mr. Johnsamson had an MRI of his thoracic spine. The

MRI showed “[m]ild degenerative changes in the thoracic spine” with “no significant disc

herniation” and “[n]o canal or foraminal stenosis in the thoracic spine, with no cord

compression.”71

          On November 5, 2015, Mr. Johnsamson initiated care with Myron Schweigert,

D.C., at Chugach Chiropractic Clinic in Eagle River, Alaska. DC Schweigert observed no

abnormal changes in Mr. Johnsamson’s deep tendon reflexes in the upper extremities

and “low normal” deep tendon reflexes in the patellar and achilles. DC Schweigert also

observed a positive Kemp’s Test and Bragard’s sign bilaterally. He observed that Mr.

Johnsamson’s movement was painful. 72

          On December 15, 2015, Mr. Johnsamson initiated care with Diana Hess, N.P., at

Cornerstone Medical Clinic in Anchorage, Alaska. He reported back pain, neck pain, knee

pain, migraines, dry eyes, and skin tags on his inner thighs. He reported that chiropractic




70
     A.R. 291–95.
71
     A.R. 959.
72
 A.R. 808–12. Mr. Johnsamson attended chiropractic sessions on November 6, 2015,
November 13, 2015, November 17, 2015, November 23, 2015, December 3, 2015, and
December 10, 2015. A.R. 813–28.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 18 of 44
treatments helped “a little,” but he wanted to pursue other options. NP Hess assessed

Mr. Johnsamson with HTN, GERD, DMII, hyperlipidemia, and migraines. 73

         On December 21, 2015, Mr. Johnsamson saw DC Schweigert for chiropractic

treatment. 74

         On March 15, 2016, Mr. Johnsamson initiated care with James Glenn, PA-C, at the

Veterans Hospital in Anchorage, Alaska. He reported cervical spine pain and lower back

pain with numbness and “tingling down the ‘whole’ left leg.” On physical examination PA

Glenn observed no swallowing difficulty, no breathing difficulty, heel to toe walking without

difficulty; weakness in muscle strength in the bilateral grip, hand intrinsics, and slightly

with wrist extension, but 5/5 strength in the remaining upper extremities; and limited

cervical spine range of motion due to pain.       PA Glenn noted that Mr. Johnsamson

experienced the same amount of pain with and without downward pressure on his neck.

X-rays of the cervical spine taken at the visit showed “seven well-formed cervical

vertebrae without profound significant disc degeneration,” but “significant anterior

osteophytes anterior to C4-C5, C6-C7.” PA Glenn noted that the largest osteophyte was

over C4-C5 with a “bone which does protrude about 8 to 9 mm anteriorly,” but “[n]o

instability on flexion and extension views and no acute osseous abnormalities.” PA Glenn

diagnosed Mr. Johnsamson with “[c]hronic cervical spine pain with referral symptoms into



73
     A.R. 780–82.
74
  A.R. 829. Mr. Johnsamson attended additional chiropractic sessions on December 23, 2015,
December 28, 2015, and December 30, 2015, February 26, 2016, March 4, 2016, March 8,
2016, March 11, 2016, March 15, 2016, March 17, 2016, and March 21, 2016. A.R. 830–68.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 19 of 44
the paraspinal musculature over occipital lob down into bilateral trapezius without frank

radiculopathy”; “[w]eakness in bilateral uppers with hand intrinsics”; “[s]ignificant anterior

osteophytes from C4-C7”; and lower back pain, “not fully evaluated today.” 75

         On March 21, 2016, David Prentice, D.C., at Chugach Chiropractic Clinic,

completed a health provider certification form for the U.S. Department of Labor. He

opined that Mr. Johnsamson was unable to perform prolonged sitting or standing. DC

Prentice recommended rehabilitation and chiropractic care. 76

         On March 24, 2016, Mr. Johnsamson saw Byron Perkins, D.O., at Cornerstone

Medical Clinic. He reported lower back, neck, and bilateral knee pain. On physical

examination, Dr. Perkins observed intact cranial nerves, a neurosensory exam within

normal limits, good hip flexion and knee extension against resistance, preserved balance,

equal and symmetric motor strength, full squat and return to standing without difficulty,

and a normal straight leg test. Dr. Perkins performed osteopathic manipulation at the visit

and noted that Mr. Johnsamson demonstrated improved range of motion and reported

less pain following treatment. 77 On the same date, Mr. Johnsamson visited DC Prentice

for chiropractic treatment. 78

         On March 25, 2016, Mr. Johnsamson had an MRI of the cervical spine. The MRI

showed “[m]ild multilevel cervical spondylosis” and “[a] large right posterior paracentral

75
     A.R. 22–24, 677–79.
76
     A.R. 287–90.
77
     A.R. 785–88.
78
     A.R. 869–73.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 20 of 44
disc osteophyte complex and uncovertebral osteophytes at C6-7” causing “severe right

neural foraminal origin stenosis and mild central spinal canal stenosis.” 79

         On March 30, 2016, Mr. Johnsamson visited DC Prentice for chiropractic

treatment. 80

         On March 31, 2016, Mr. Johnsamson saw PA Glenn. He reported “ongoing cervical

spine pain mainly on the left with feelings of continued weakness into his hands.” PA

Glenn diagnosed Mr. Johnsamson with ongoing chronic cervical spine pain with right C6-

C7 disc protrusion; weakness in bilateral upper hands and hand intrinsics; significant

anterior osteophytes C4-C7; and lower back pain, not fully evaluated. PA Glenn reviewed

the MRI and noted that Mr. Johnsamson had “degenerative changes with degenerative

spondylosis throughout his cervical spine with a larger disc protrusion at the right at C6-

C7” and that the protrusion did “impress upon what appears to be the exiting C7 nerve

root,” but that Mr. Johnsamson had “[n]o other significant abnormalities” and the “cord

diameter [was] maintained at about 10 mm.” PA Glenn noted that he did “not think [Mr.

Johnsamson was] fully disabled” and that Mr. Johnsamson was “able to perform some

type of employment.” He noted that Mr. Johnsamson indicated he did “not want to do an

epidural” and did not “seem like he [wanted] to get much better with treatments that I

offered.” 81 PA Glenn also completed a health care provider form for FMLA. He opined


79
     A.R. 20–21, 682–83.
80
     A.R. 874–77.
81
 A.R. 25–26, 680–81. On the same date, Mr. Johnsamson visited Shelly Waltrip, LMT, at
Chugach Chiropractic for manual muscle therapy. A.R. 878–79.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 21 of 44
that Mr. Johnsamson was unable to work at the time, but if his symptoms improved he

“may be able to return to work in the future.” PA Glenn recommended an epidural steroid

injection. 82

          On April 8, 2016, Mr. Johnsamson visited DC Prentice for chiropractic care. 83

          On July 6, 2016, Mr. Johnsamson saw Cynthia Davis, RN, at the Elmendorf

Disease Management clinic, for follow up on diabetes mellitus, type 2, without

complications. 84

          On August 16, 2016, Mr. Johnsamson followed up with NP Hess. He reported that

he continued to have back and neck pain and he needed a referral for more chiropractor

visits. 85

          On September 12, 2016, Mr. Johnsamson followed up at Chugach Chiropractic

Clinic for chiropractic treatment. 86

          On December 21, 2016, Mr. Johnsamson initiated care with Zachary Johnson, PA-

C, at Anchorage Fracture and Orthopedic Clinic. He reported right shoulder pain and

bilateral knee pain. On physical examination of the shoulder, PA Johnson observed no

ecchymosis and no edema, “good strength with resisted abduction and an external


82
     A.R. 283–86.
83
  A.R. 880–84. Mr. Johnsamson also attended chiropractic treatment sessions on April 14,
2016, May 17, 2016, May 24, 2016, May 31, 2016, June 7, 2016, June 16, 2016, June 21, 2016,
June 28, 2016, July 12, 2016, July 22, 2016, and August 3, 2016. A.R. 885–941.
84
     A.R. 776.
85
     A.R. 789–91.
86
     A.R. 942–50.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 22 of 44
rotation,” but “slight weakness with internal rotation”; and a positive Neer and Hawkins

impingement sign. On physical examination of the knees, PA Johnson observed no

ecchymosis; no edema; tenderness at the medial and lateral joint line and medial and

lateral aspects of the patella; a stable varus and valgus stress test, and a negative

Lachman’s and anterior and posterior drawer. PA Johnson assessed Mr. Johnsamson

with “[c]hronic right shoulder pain concerning for rotator cuff tendinopathy”;

“[o]steoarthritis of the knees bilaterally”; and “[c]hronic bilateral knee pain with concerns

for possible meniscus injury of the left knee.” X-rays of the right shoulder showed “[m]ild

osteoarthritis of the right acromioclavicular joint and possible injury to the rotator cuff.” X-

rays of the knees showed “[o]steoarthritis of the knees bilaterally.” 87

         On December 27, 2016, Mr. Johnsamson had an MRI of his right shoulder. The

MRI showed moderate acromioclavicular osteoarthritis and mild subacromial subdeltoid

bursitis; “[s]evere anterior infraspinatus tendinopathy and partial-thickness intrasubstance

degenerative tear of the anterior infraspinatus tendon insertion”; and “[m]ild partial-

thickness glenohumeral chondrosis.” Mr. Johnsamson also had an MRI of his left knee.

The left knee MRI showed mild lateral patellofemoral chondrosis. 88

         On December 29, 2016, Mr. Johnsamson had an MRI of the lumbar spine. The

MRI showed “[d]iffuse congenital narrowing of the lumbar spinal canal along with

prominent intraspinal fat that causes diffuse mild stenosis of the subarachnoid space”;



87
     A.R. 965–67.
88
     A.R. 17–18, 977–78.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 23 of 44
“L2-L3 disc protrusion that combined with above causes moderate to severe stenosis of

the subarachnoid space”; L3-L4 and L4-L5 degenerative joint disease with mild left L3-L4

and bilateral L4-L5 mild neural foramen stenoses; and L5-S1 disc extrusion with severe

left lateral recess and neural foramen stenoses. 89

         On January 3, 2017, Mr. Johnsamson saw Ernest Meinhardt, M.D., for an

evaluation of his right shoulder and bilateral knee pain. On physical examination, Dr.

Meinhardt observed decreased range of motion of the shoulder and pain with abduction

and rotation; bilateral knee pain to palpation; and a slow, shuffling gait with a limp favoring

his left leg. 90

         On January 12, 2017, Shirley Fraser, M.D., a state agency reviewing physician,

opined that Mr. Johnsamson could perform his past relevant work as a transportation

assistant. She opined that Mr. Johnsamson was limited to lifting and carrying 25 pounds

occasionally and 20 pounds frequently; standing a total of four hours and sitting a total of

six hours in an eight-hour workday; and pushing and pulling with the right arm

occasionally. Dr. Fraser also opined that Mr. Johnsamson was limited to climbing ramps

and stairs occasionally; climbing ladders, ropes, and scaffolds occasionally; and stooping,




89
  A.R. 19, 975–76. On December 30, 2016, PA Johnson recommended a cortisone injection for
“mild lateral patellofemoral chondrosis” of the left knee and a cortisone injection for his right
shoulder. A.R. 979.
90
     A.R. 983–86.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 24 of 44
kneeling, crouching, and crawling occasionally. Dr. Fraser opined that Mr. Johnsamson

should avoid excess cold and heat and avoid hazards. 91

         On January 26, 2017, the Office of Personnel Management wrote a letter notifying

Mr. Johnsamson that he was found to be disabled “for your position as [a] Traffic

Management Specialist for Intervertebral Disc Disorder-Lumbar, Chronic Neck Pain only.”

His application for disability retirement under the Federal Employees Retirement System

(“FERS”) was approved. 92

         On March 25, 2017, Mr. Johnsamson followed up at Chugach Chiropractic Clinic. 93

         On April 19, 2017, Mr. Johnsamson saw PA Johnson at Anchorage Fracture and

Orthopedic Clinic for a cortisone injection in the right shoulder and the left knee. 94

         On May 2, 2017, Mr. Johnsamson initiated care with Jaclyn Levesque, PT, DPT, at

Healthwise Physical Therapy in Eagle River, Alaska for physical therapy to relieve low

back pain. He reported difficulty sleeping, that he was unable to work, and was unable

to sit, stand, or walk more than 20 minutes. 95



91
     A.R. 113–15.
92
  A.R. 31. As discussed infra, this document was not in the record before the ALJ, but was later
submitted to the Appeals Council.
93
  A.R. 1015–16. Mr. Johnsamson also followed up at Chugach Chiropractic Clinic on March 31,
2017, April 6, 2017, April 11, 2017, April 19, 2017, April 27, 2017, May 5, 2017, May 10, 2017,
May 15, 2017, May 20, 2017, May 26, 2017, June 2, 2017, and June 9, 2017. A.R. 1017–72,
1087–88.
94
     A.R. 1194–97.
95
 A.R. 987–92. Mr. Johnsamson also attended physical therapy sessions at Healthwise
Physical Therapy on May 4, 2017, May 8, 2017, May 17, 2017, May 19, 2017, May 26, 2017,
May 30, 2017, June 1, 2017, June 8, 2017, June 20, 2017, June 27, 2017, and July 11, 2017.

Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 25 of 44
          In an undated letter, DC Prentice opined that “based on objective medical findings

and in my professional opinion,” Mr. Johnsamson was “functionally limited and impaired

from work-related physical activities such as prolonged sitting or standing, lifting or

carrying of other [sic] than light objects placed conveniently for him to pick up without

bending or twisting, sustained walking, or travel of long distances without the flexibility to

take frequent breaks or change position.” 96

          Hearing Testimony on August 1, 2017

          Mr. Johnsamson attended a hearing before ALJ Hebda on August 1, 2017 without

an attorney or other representative. He testified that he last worked in November 2015

as a traffic management specialist and that it was an office job, but it involved lifting boxes

and computers. He testified that in the past he also worked in patient services assistance,

as a passenger baggage processor, and air transportation specialist. At the hearing, Mr.

Johnsamson testified that, “my neck and my back are the two main problems, that’s the

reason I can’t work.” He also indicated that he had problems with his knees, right

shoulder, and back. Mr. Johnsamson reported that he had headaches, plantar fasciitis,

insomnia, carpal tunnel, hearing loss, dry eyes, and sleep apnea. He indicated that his

back pain was in his lower back, mid-back, and neck and averaged a seven or eight on a

scale of one to ten. He testified that his neck pain was the worst pain and that it was

sharp and shot up his right side. Mr. Johnsamson testified that Motrin worked “up to a




A.R. 993–1013, 1145–56, 1192–93.
96
     A.R. 30.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 26 of 44
point” and that he also took Flexeril for his pain. He testified that he could not bend down

and lift up with his legs, go up and down stairs, or walk more than 40 minutes. Mr.

Johnsamson testified that he had difficulty dressing himself, but he could shower and

bathe on his own. He indicated that he did not perform any household chores and did

not do yard work. He testified that he spent his day reading the news, sitting or lying on

the couch, working on the computer, and going to doctor’s appointments. He reported

that he would occasionally go for a walk with his family for 20-30 minutes and see his

grandbaby “once in a while.” He also testified that he lived in a three-story house and he

could drive. 97

         Robert Sklaroff, M.D., testified as the medical expert. Based on his review of the

record, Dr. Sklaroff indicated that Mr. Johnsamson’s primary physical problems were

related to his neck, degenerative joint disease, degenerative disc disease, and

headaches. Dr. Sklaroff noted that there was “no evidence of radiculopathy.” Dr. Sklaroff

opined that Mr. Johnsamson had “a metabolic syndrome associated with exogenous

obesity, and that is associated with the diabetes, the hypertension and the sleep apnea.”

He also noted, “all of those other metabolic problems as you confirmed are really not

major issues in terms of what would be an impairment that would cause an inability to

work.”      Dr. Sklaroff indicated that Mr. Johnsamson’s pain was managed by pain

medications. Specifically, he testified, “there is no mention also of the Gabpentin, nor is

there any mention of the failure to use any narcotic medication to alleviate the pain



97
     A.R. 59–62, 65–69, 83–96.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 27 of 44
because of the problems regarding dizziness.” He opined that although there was a

diagnosis of weakness in the bilateral upper hands and hand intrinsics in Mr.

Johnsamson’s medical record, “whatever problem the person would have in terms of

lifting, there can be compensation for the left arm even if the right arm can’t lift as much.”

He testified that Mr. Johnsamson was not “at maximum medical improvement” and

“potentially would benefit from a bariatric consultation.” Dr. Sklaroff opined that Mr.

Johnsamson could stand, sit, or walk up to six hours each in an eight-hour workday. He

also opined that Mr. Johnsamson could lift 50 pounds occasionally, 25 pounds frequently

with no limitations pushing, pulling, squatting, bending, or reaching. 98 Although Mr.

Johnsamson reported having a VA disability rating, Dr. Sklaroff testified that he did “not

depend upon the VA disability evaluations, but [he] didn’t see one.” 99 Also at the hearing,

Mr. Johnsamson testified that he provided neurology records from Manhattan, New York,

but the ALJ asked Dr. Sklaroff “to just proceed based on what we have in the file.” 100


98
     A.R. 62–83.
99
     At the August 1, 2015 hearing:

          Mr. Johnsamson stated, “Sir, were you able to look at the VA disability rating
          when they examined me?”
          Dr. Sklaroff replied, “I do not depend upon the VA disability evaluations, but I
          didn’t see one.
          Mr. Johnsamson then stated, “It’s on 1-D, and it shows all my back problems.”
          Dr. Sklaroff stated, “1-D I do not have. I only have 1-F.” A.R. 79–80.
100
  A.R. 67–69. After Mr. Johnsamson testified that he provided documentation from a
neurologist in Manhattan, the ALJ stated:

          We have very strict rules and regulations regarding the submission of medical
          evidence . . . [n]ow you’re talking about something that we don’t have in the
          record, and we’re sitting here in the hearing right now . . . and you’re talking
          about something that is a number of years before the period of time that we’re

Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 28 of 44
          John Head testified as the vocational expert (“VE”). Based on the ALJ’s first

hypothetical, he opined that Mr. Johnsamson could perform all of his past work “with the

exception of the baggage handler.” 101 Based on the ALJ’s further limitation of frequent

kneeling, VE Head opined that the positions of schedule clerk and medical record clerk

“would be satisfactory.” Based on the ALJ’s limitation of light work instead of medium

work, VE Head opined that the individual could still work as a scheduling clerk and

medical records clerk. 102

          Mr. Johnsamson’s Function Report

          Mr. Johnsamson completed a function report on September 8, 2016. He reported

that he could not stand or sit due to chronic back, neck, and knee pain. He also noted

that he had “frequent migraines that start from my neck and go to my head” and that they

“are continually getting worse and more frequent which prevents me from concentrating

on my work” and “led to routine mistakes at work.” Mr. Johnsamson reported that he had

pain and insomnia and his sleep medications made him “groggy” and unable to

“concentrate the next morning.” He reported that his back pain “also cause[d] anal

leakage that must be managed throughout the day with frequent bathroom visits.” He


          dealing with . . . [a]nd I’m going to ask the doctor to just proceed based on what
          we have in the file. A.R. 68–69.
101
      The ALJ’s first hypothetical was as follows:

          I have an individual with the claimant’s age, education, past work experience,
          who would be able to perform medium level work as defined by the Social
          Security Administration, with the following limitations. We would have frequent
          climbing of ladders, ropes and scaffolding. A.R. 98.
102
      A.R. 96–100.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 29 of 44
reported that he did not prepare his own meals because he was “unable to stand or bend”

and experienced a “loss of sensation in [his] hands to heat and cold.” He noted that he

could do light chores that did not involve standing or bending, but did not do yard work.

Mr. Johnsamson indicated that he went outside 3-4 times a week; could drive and ride in

a car; shop in stores, by mail, and by computer; and pay bills and count change. He

indicated that he watched television and videos; read; and went to doctor’s appointments.

He also indicated that he attended church services but his attendance was “very limited.”

Mr. Johnsamson reported that his chronic pain and medication side-effects, including

mood changes, affected lifting, squatting, bending, standing, reaching, walking, sitting,

kneeling, hearing, stair-climbing, seeing, memory, completing tasks, concentration,

understanding, following instructions, using his hands, and getting along with others. He

also noted that medication side effects and hearing difficulties affected his comprehension

of written and spoken instructions. 103

                                   IV.    DISCUSSION

          Mr. Johnsamson is now represented by counsel.        In his opening brief, Mr.

Johnsamson asserts that the “agency decision failed to take account of the additional

evidence that Mr. Johnsamson submitted to the Appeals Council.” He also alleges that

the ALJ: (1) failed to fully and fairly develop the record “by carrying out the specific

recommendation for further diagnostic testing that was made at [the] hearing by medical

expert Dr. Sklaroff” and (2) failed to “account for and to weigh the functional medical



103
      A.R. 357–65.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 30 of 44
evaluation and medical source statement of treating physician Heather Jones, M.D..” 104

The Commissioner disputes Mr. Johnsamson’s assertions. 105 The Court addresses each

of Mr. Johnsamson’s assertions in turn:

          A. Additional Evidence

          In its decision, the Appeals Council stated that Mr. Johnsamson had submitted

additional documents to the Council from: (1) James Glenn, PA-C, dated March 15, 2016

to March 31, 2016; (2) medical records from Imaging Associates dated March 25, 2016

to December 29, 2016; (3) Brooklyn HSS Veterans Hospital dated August 24, 2015 to

September 2, 2015; and (4) Office of Personnel Management statement dated January

26, 2017. The Appeals Council determined that this evidence did not “show a reasonable

probability that they would change the outcome of the decision” and it did not “consider

and exhibit this evidence.” 106

          Mr. Johnsamson asks the Court “to fulfill its role by reversing the final agency

decision and remanding the claim to the agency for fact finding in the first instance to take

account of the entire record, including additional evidence.” Specifically, he asserts that

the Brooklyn HSS Veterans Hospital records “corroborate Mr. Johnsamson’s hearing

testimony” and update an earlier medical record regarding “substantial lower back pain

that impacted his ability to sit and to stand.” Mr. Johnsamson also argues that the




104
      Docket 14 at 3.
105
      Docket 15 at 6–14.
106
      A.R. 5.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 31 of 44
additional VA records from James Glenn, PA-C, show that Mr. Johnsamson “may not be

able to perform his work, and that opinion was rendered in the context of a decision that

found Mr. Johnsamson not disabled based on [his] purported ability to return to past

relevant work.”      He also asserts that the medical records from Imaging Associates

“continue[d] the examination of and medical planning of spinal difficulties, the

degenerative joint disease and degenerative disc disease.” 107

          1. Legal Standard

          When the Appeals Council declines review, its decision is not subject to judicial

review and “the ALJ’s decision becomes the final decision of the Commissioner.”108

However, the district court considers the additional evidence, “which was rejected by the

Appeals Council, to determine whether, in light of the record as a whole, the ALJ’s

decision was supported by substantial evidence and was free of legal error.” 109 The SSA

permits a claimant to provide evidence from non-physician sources as to the severity of

an impairment and how it affects a claimant’s ability to work, including evidence from a

nurse practitioner, physician assistant (PA), chiropractor, or therapist,              including a




107
      Docket 14 at 13–14.
108
    Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1231 (9th Cir. 2011); see Klemm v.
Astrue, 543 F.3d 1139, 1144 (9th Cir. 2008) (“The Social Security Act grants to district courts
jurisdiction to review only ‘final decisions’ of the Commissioner”) (citing 42 U.S.C. § 405(g)).
109
   Id. at 1232. See also Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1163 (9th Cir.
2012) (“[W]e hold that when the Appeals Council considers new evidence in deciding whether to
review a decision of the ALJ, that evidence becomes part of the administrative record, which the
district court must consider when reviewing the Commissioner’s final decision for substantial
evidence.”).


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 32 of 44
physical therapist. 110 The ALJ may discount opinions from these “other sources” if the

ALJ “gives reasons germane to each witness for doing so.”111

          2. PA Glenn’s Records dated March 15, 2016 through March 31, 2016

          Mr. Johnsamson initiated care with PA Glenn on March 15, 2016. The medical

records submitted to the Appeals Council from PA Glenn included treatment notes from

March 15, 2016 through March 31, 2016. 112 These same treatment notes were in the

record before the ALJ. 113 However, the ALJ’s decision does not reference or discuss

these records.

          On March 31, 2016, PA Glenn opined that Mr. Johnsamson was not disabled at

that time and that “he [was] able to perform some type of employment.” PA Glenn also

noted that Mr. Johnsamson “may not be able to go back to what he was doing before

and he states that he cannot concentrate due to the pain, but I did advise him that the

whole purpose of us seeing him is to treat his pain, get it under better control so that he

can go back to work and do his normal job or at least be employed in some type of

capacity.” 114 PA Glenn completed a health care provider form on the same date and

opined that Mr. Johnsamson was unable to work at the time, but if his symptoms


110
  20 C.F.R. §§ 404.1513(d), 416.913(d). These sections apply to claims filed before March 27,
2017.
111
  Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010) (quoting Lewis v. Apfel,
236 F.3d 503, 511 (9th Cir. 2001)).
112
      A.R. 22–26.
113
      A.R. 677–81.
114
      A.R. 25–26, 680–81.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 33 of 44
improved he “may be able to return to work in the future.” 115 Based on his diagnoses at

the March 2016 visits, PA Glenn recommended an epidural steroid injection. 116 PA

Glenn’s work opinion was based on treatment records from a limited time period of

approximately one month, but it was supported by the work opinion of Dr. Jones and the

VA rating of 100% disability. 117 Therefore, the ALJ was required to provide germane

reasons for discounting PA Glenn’s opinion. 118 But in this case, the ALJ did not address

PA Glenn’s opinions in his decision. 119 In light of the record as a whole, the ALJ’s

decision not to address PA Glenn’s work opinion at all was legal error.

          3. Imaging Associates’ Records dated March 25, 2016 to December 29, 2016

          Imaging Associates’ MRI records were submitted to the Appeals Council and were

 also part of the record before the ALJ. 120 Further, the ALJ briefly discussed this MRI



115
      A.R. 283–86.
116
    A.R. 25, 680. An epidural injection may be considered more than conservative treatment.
“Conservative treatment” has been characterized by the Ninth Circuit as, for example,
“treat[ment] with an over-the-counter pain medication” (see, e.g., Parra v. Astrue, 481 F.3d 742,
751 (9th Cir. 2007); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (holding that ALJ
properly considered the plaintiff’s use of “conservative treatment including physical therapy and
the use of anti-inflammatory medication, a transcutaneous electrical nerve stimulation unit, and
a lumbosacral corset”)), or a physician’s failure “to prescribe . . . any serious medical treatment
for [a claimant’s] supposedly excruciating pain,” Meanel v. Apfel, 172 F.3d 1111, 1114 (9th
Cir.1999).
117
      A.R. 22–26, 44, 677–81, 671–72.
118
      Turner, 613 F.3d at 1224. See also infra notes 135, 140.
119
   The ALJ’s discussion of the opinion evidence involved discounting non-examining medical
expert Shirley Fraser’s opinions and providing great weight to non-examining medical expert Dr.
Sklaroff’s testimony and opinions. A.R. 45.
120
      A.R. 17–21, 682–83, 951–54, 975–76, 1157–60.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 34 of 44
 evidence in his opinion. 121 Therefore, in light of the record as a whole, the ALJ’s

 discussion of the MRI evidence from Imaging Associates from March 25, 2016 to

 December 29, 2016 was supported by substantial evidence and free from legal error.

          4. Brooklyn HHS Veterans Hospital Records dated August 24, 2015 to
             September 2, 2015

          The medical records from Brooklyn HHS Veterans Hospital from August 24 to

September 2, 2015 were submitted to the Appeals Council. However, it appears they

were also in the record before the ALJ at the time of his decision. 122 As of July 15, 2015,

PA Otero opined that a “decompression would most likely address [Mr. Johnsamson’s]

left lower extremity radicular symptoms; but not address his chronic complaints of back

pain.” PA Otero also opined that Mr. Johnsamson was “neurologically stable except for

his subjective complaints of left lower extremity numbness” and she recommended a trial

of conservative therapy including physical therapy, back school, HEP, acupuncture, and

other modalities as needed; an interventional pain management consultation for ESI

evaluation; and pool therapy. PA Otero’s update on August 24, 2015 noted that Mr.

Johnsamson had called to request paperwork and the addendum on September 2, 2015

noted that PA Otero had filled out FERS disability forms pursuant to Mr. Johnsamson’s

request. 123



121
  The ALJ noted that in December 2016, “while MRI images showed osteoarthritic and
degenerative changes, the course of recommended treatment was simply steroid injections.”
A.R. 44.
122
      A.R. 5, 12–16, 666–70; but see Docket 16 at 2-4.
123
      A.R. 12–16, 666–70.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 35 of 44
          At the hearing, it appeared that neither the ALJ nor Dr. Sklaroff had reviewed the

VA records from the Brooklyn HHS Veterans Hospital. Yet the ALJ “ask[ed] the doctor to

just proceed based on what we have in the file.” 124 The ALJ then gave “great weight” to

Dr. Sklaroff’s testimony and opinions. 125 Although the records from Brooklyn HHS

Veterans Hospital were evidently part of the record before the ALJ, the testifying medical

expert indicated he had not reviewed them. Hence it is unknown whether the opinions of

PA Otero would have had any impact on Dr. Sklaroff’s testimony. Likewise, the ALJ’s

decision does not reference the VA records from Brooklyn and PA Otero’s assessment.

The failure to address these records constituted legal error.

          5. The FERS Disability Determination

          On January 26, 2017, the Office of Personnel Management wrote to Mr.

Johnsamson to inform him that he had been found “disabled for your position as an Traffic

Management Specialist,” and his application for FERS disability retirement had been

approved. 126 This document was not before the ALJ; the Appeals Council received but

did not consider this document, as it concluded it “does not show a reasonable probability

that [it] would change the outcome of the decision.” 127

          Mr. Johnsamson’s opening brief failed to explain how the OPM letter was likely to




124
      A.R. 67–69. See supra note 99, 100.
125
      A.R. 45.
126
      A.R. 31–32.
127
      A.R. 5.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 36 of 44
change the outcome of the agency’s decision. 128 As this matter is being remanded on

other bases, on remand the ALJ must consider the FERS disability rating. 129 In particular,

based on this Court’s review of the testimony at the administrative hearing, it appears that

one of the jobs that the vocational examiner testified could still be performed by Mr.

Johnsamson, the schedule clerk, is the same job that FERS determined in January 2017

that Mr. Johnsamson could no longer perform, the traffic management specialist position

he had held. 130

          Thus, considering the record as a whole, including the records from the Brooklyn

HHS Veterans Hospital, PA Glenn’s undiscussed work opinion, and the FERS disability

determination, the ALJ’s decision was not supported by substantial evidence and not free

from legal error.

          B. Development of the Record

          Mr. Johnsamson asserts that the ALJ failed to fully and fairly develop the record by

failing to “follow through on Dr. Sklaroff’s recommendation” that Mr. Johnsamson

“potentially would benefit from a bariatric consultation.” 131 The ALJ has an “independent

duty to fully and fairly develop the record and to assure that the claimant’s interests are



128
   See Smith v. Univ. of Wash., 194 F.3d 1045, 1052 (9th Cir. 1999) (holding arguments
not properly raised in opening brief deemed waived).
129
    Cf. McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011) (holding that VA disability
rating “must be considered and ordinarily must be given great weight”).
130
  See A.R. 83, 86 (“Traffic management specialist. That was a desk job mainly billing
and scheduling and stuff.”).
131
      Docket 14 at 3, 16; A.R. 78.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 37 of 44
considered.” 132 An “ALJ’s duty to develop the record farther is triggered only when there

is ambiguous evidence or when the record is inadequate to allow for proper evaluation of

the evidence.” Additionally, the “ALJ must be especially diligent when the claimant is

unrepresented or has only a lay representative.” 133 If the evidence is insufficient to make

a decision regarding disability or the ALJ cannot reach a conclusion based on the

evidence it has before him, he may recontact a treating physician, psychologist, or other

medical source; request additional existing records; or ask for more information from the

claimant or others. 134 An ALJ has broad discretion in determining whether to order a

consultative examination and may do so when “ambiguity or insufficiency in the evidence

. . . must be resolved.”135

          Here, Mr. Johnsamson testified that his inability to work was due to functional

limitations caused by pain in his neck, back, shoulder, and knee, as well as related

headaches and insomnia. 136 In his function reported, Mr. Johnsamson stated that he




132
  Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (internal citations and quotations
omitted).
133
      McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011) (internal citations omitted).
134
    Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996) (“If the ALJ thought he needed to know
the basis of [a doctor’s] opinions in order to evaluate them, he had a duty to conduct an
appropriate inquiry, for example, by subpoenaing the physicians or submitting further questions
to them.”); see also 20 C.F.R. §§ 404.1520b, 416.920b (effective until March 27, 2017).
135
    Reed v. Massanari, 270 F.3d 838, 842 (9th Cir. 2001) (citation omitted). See also 20 C.F.R. §
404.1519a(b) (A consultative examination may be purchased “to try to resolve an inconsistency
in the evidence, or when the evidence as a whole is insufficient to allow us to make a
determination or decision on your claim.”).
136
      A.R. 43, 63, 65–66, 90–96.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 38 of 44
was “unable to sit or stand due to chronic back, neck, and knee pain.” He also noted he

had “frequent migraines that start from my neck” and was “unable to sleep at night.” 137

The medical record does not show uncontrolled hypertension, hyperlipidemia, diabetes

mellitus or problems with medications for those conditions. 138

          For the foregoing reasons, the ALJ was not required to order a bariatric

consultation examination in this case and no legal error occurred in this regard.

          C.     Medical Opinion

          Mr. Johnsamson asserts that the ALJ “failed to account for and to weigh the

functional medical evaluation and medical source statement of treating physician Heather

Jones, M.D., which is inconsistent with the residual functional capacity that led to Step

Four denial of this claim.” Specifically, he alleged that the ALJ “vaguely acknowledged

Heather Jones, M.D., but did not weigh her medical source statement and functional

medical evaluation.” 139

          1. Legal Standard

          “Regardless of its source, [the SSA] will evaluate every medical opinion [it]

receive[s].” 140 Medical opinions come from three types of sources: those who treat the



137
      A.R. 43, 357
138
      e.g., A.R. 227–31, 547–53, 569–72, 776.
139
   Docket 14 at 3, 19; see A.R. at 44 (stating in ALJ decision, “other examining physicians
aware of the claimant’s 100% VA disabled status have noted that the claimant should still be
able to pursue a meaningful career and not be precluded from working due to his neck and back
pain.”).
140
      20 C.F.R. § 404.1527(c). This section applies to claims filed before March 27, 2017.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 39 of 44
claimant; those who examine but do not treat the claimant; and those who neither

examine nor treat the claimant. “As a general rule, more weight should be given to the

opinion of a treating source than to the opinion of doctors who do not treat the

claimant.” 141 In the Ninth Circuit, “[t]o reject [the] uncontradicted opinion of a treating or

examining doctor, an ALJ must state clear and convincing reasons that are supported by

substantial evidence.” 142 When “a treating or examining doctor’s opinion is contradicted

by another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

reasons supported by substantial evidence.” 143 This can be done by “setting out a

detailed and thorough summary of the facts and conflicting clinical evidence, stating his

interpretation thereof, and making findings.” In disability benefits cases, physicians “may

render medical, clinical opinions, or they may render opinions on the ultimate issue of

disability –– the claimant’s ability to perform work.” 144 “Where an ALJ does not explicitly

reject a medical opinion or set forth specific, legitimate reasons for crediting one medical

opinion over another, he errs.” 145 Further, a VA disability rating “must be considered and

ordinarily must be given great weight.” 146


141
  Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821,
830 (9th Cir. 1995)).
142
  Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (alternations in original) (quoting
Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)).
143
      Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (quoting Bayliss, 42 F.3d at 1216).
144
      Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (internal citations omitted).
145
      Garrison v. Colvin, 759 F.3d at 1012.
146
      McLeod v. Astrue, 640 F.3d at 886.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 40 of 44
          2. Analysis

          Dr. Jones, a family practitioner, examined Mr. Johnsamson and opined that she

“believe[d] [Mr. Johnsamson was] able to work but may need to pursue a different type

job.” Additionally, she recommended he “pursue pain management for his neck as he [is]

very young and should still be able to pursue a meanin[g]ful career and should be able to

get his neck and back pain under control.” She added that Mr. Johnsamson may “have

to adjust [his] workstation, get lumbar support or have pain management [prescription]

medications for pain.”147

          Dr. Jones’s opinion that Mr. Johnsamson was capable of working at a different job

and her opinion that Mr. Johnsamson could work with adjustments to his workstation,

lumbar support, and pain management through medications were contradicted by the

VA’s 100% disabled rating. 148 It was also at odds with the testimony of Dr. Sklaroff, who

identified only minimal limitations in Mr. Johnsamson’s functionality. 149 Therefore, the ALJ

was required to provide specific and legitimate reasons for discounting Dr. Jones’s work

opinion, including her opinion that although she believed Mr. Johnsamson could work, he

may have to work at another job. 150


147
      A.R. 671–72.
148
   The VA’s most recent update to its 2012 rating decision was issued on August 10, 2015.
A.R. 192–93, 227–31. See also Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (holding
ALJ must “ordinarily give great weight to a VA determination of disability.”).
149
      A.R. 62-83.
150
   See Hill v. Astrue, 688 F.3d 1144, 1151 (9th Cir. 2012) (holding that ALJ erred in disregarding
examining psychologist’s assessment that claimant was unlikely to be able to sustain full time
employment), superseded by Hill v. Astrue, 698 F.3d 1153, 1160 (9th Cir. 2012) (holding same).


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 41 of 44
          Although the ALJ did not name Dr. Jones specifically in his decision nor assign her

work opinion a specific weight, the ALJ used the portion of her opinion that Mr.

Johnsamson “should still be able to pursue a meaningful career and not be precluded

from working due to his neck and back pain” to discount the 100% disabled VA rating. 151

But the ALJ cannot simply choose to include the part of Dr. Jones’s opinion that supports

his decision and ignore the entirety of the opinion, even on the ultimate issue of

disability. 152

          For the foregoing reasons, the Court finds that the ALJ did not provide specific or

legitimate reasons for discounting Dr. Jones’s work opinion. As a result, and considering

the record as a whole, the ALJ’s step four decision that Mr. Johnsamson could return to

his previous work was not supported by substantial evidence.

          D.      Scope of Remand

          The “ordinary remand rule” applies to disability cases. Under this rule, if “the

reviewing court simply cannot evaluate the challenged agency action on the basis of the

record before it, the proper course, except in rare circumstances, is to remand to the



151
      A.R. 44, 671–72.
152
    Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014) (“[T]he ALJ improperly cherry-picked
some of Dr. Dees’s characterizations of Ghanim’s rapport and demeanor instead of considering
these factors in the context of Dr. Dees’s diagnoses and observations of impairment.”). See
also Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (“In disability benefits cases,
physicians typically provide two types of opinions: medical opinions that speak to the nature and
extent of a claimant’s limitations, and opinions concerning the ultimate issue of disability.”);
Garrison v. Colvin, 759 F.3d at 1012–13 (“[A]n ALJ errs when he rejects a medical opinion or
assigns it little weight while doing nothing more than ignoring it, asserting without explanation
that another medical opinion is more persuasive, or criticizing it with boilerplate language that
fails to offer a substantive basis for his conclusion.”).


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 42 of 44
agency for additional investigation or explanation.”153 Here, the Court has found that, in

light of the record as a whole, the ALJ’s decision was not supported by substantial

evidence or free of legal error regarding the evidence submitted to the Appeals Council,

most of which was already in the administrative record. Specifically, the ALJ did not

provide germane reasons for ignoring PA Glenn’s work opinions. Additionally, it is unclear

if the testifying medical expert reviewed the Brooklyn HHS Veterans Hospital records, yet

the ALJ afforded the expert’s opinions great weight. The Court has also found that the

ALJ failed to provide specific or legitimate reasons for discounting Dr. Jones’s work

opinion and the ALJ’s step four decision that Mr. Johnsamson could return to previous

work was not supported by substantial evidence.

          Mr. Johnsamson asks the Court to “reverse the final agency decision and remand

the claim to the agency for de novo hearing and a new decision.”154 Therefore, the case

will be remanded for the ALJ to adequately analyze the opinions of PA Glenn and Dr.

Jones, as well as other medical providers’ functional and work opinions, in light of the

record as a whole and the VA and FERS 100% disability ratings. Additionally, the ALJ

should take new testimony from a medical expert regarding the Brooklyn HHS Veterans

Hospital records and other neurology reports in the record as necessary, adjust the RFC

as warranted, and proceed to steps four or five as appropriate.




153
   Treichler, 775 F.3d at 1099 (quoting Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744
(1985)).
154
      Docket 14 at 22.


Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 43 of 44
       V.   ORDER

       The Court, having carefully reviewed the administrative record, finds that the ALJ’s

determinations are not free from legal error. Accordingly, IT IS ORDERED that Mr.

Johnsamson’s request for relief at Docket 14 is GRANTED, the Commissioner’s final

decision is VACATED, and the case is REMANDED to the SSA for further proceedings

consistent with this decision.

       The Clerk of Court is directed to enter a final judgment accordingly.

       DATED this 16th day of October 2019 at Anchorage, Alaska.



                                                    /s/ Sharon L. Gleason____________
                                                    UNITED STATES DISTRICT JUDGE




Case No. 3:18-cv-00198-SLG, Johnsamson v. Saul
Decision and Order
Page 44 of 44
